Citation Nr: 0720473	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-41 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).  

2.  Entitlement to an initial increased rating for residuals, 
fracture at L1-2 and L2-3, multi-level degenerative disc 
disease (DDD) and degenerative joint disease (DJD) with 
mechanical back pain, evaluated as 20 percent prior to July 
16, 2003 and 40 percent after July 16, 2003.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1961 and again from October 1961 to August 1962.  He 
also had periods of active duty for training (ACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for MS 
and residuals, fracture at L1-2 and L2-3.  By rating decision 
of December 2002, the RO granted service connection for 
residuals, fracture L1-2 and L2-3, and evaluated the 
disability as 20 percent disabling, effective June 2002.  The 
veteran appealed for a higher rating.  By rating decision of 
September 2003, the veteran's back disability was 
recharacterized as residuals, fracture L1-2 and L2-3, multi-
level DJD and DJD with mechanical back pain, and increased to 
40 percent, effective July 2003.  The veteran has continued 
to appeal for a higher rating.  Thus, the claim is still 
before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

In February 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
transcript of this hearing is of record and associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for MS based on service 
incurrence.  The veteran contends that a fall he sustained in 
service, which resulted in the fracture of his spine, was the 
onset of MS.  He also maintains that his service-connected 
back disability is more severe than the current evaluation 
reflects.  

A review of the record reveals that the veteran indicates 
that he was found to be disabled by the Social Security 
Administration (SSA).  The SSA records are not in the claims 
file.  VA has a statutory duty to obtain these records. 38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court 
has held that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Additionally, the veteran maintains that in October 2004, he 
was to be treated in the spinal cord injury unit.  Associated 
with the claims folder is a VA hospital discharge summary, 
which indicates, in pertinent part, that he was admitted to 
the spinal cord injury unit and underwent his annual 
preventive health examination.  Unfortunately, the discharge 
summary did not reflect any treatment related to any spinal 
cord or back disabilities.  The RO should obtain clinical 
records related to this hospitalization.  

Further, the veteran continues to make complaints regarding 
his weaknesses and his back.  It is not clear whether his 
weakness is related specifically to his back condition or 
whether it is related specifically to his MS.  During a 
December 2002 VA examination, the examiner indicated that it 
was his opinion that the veteran had a diagnosis of MS and 
that this could reduce lumbar range of motion.  However, he 
did not think that the presentation that the veteran had at 
that time was a result of his MS.  The veteran was also not 
diagnosed with DDD at that time.  It is important that the 
veteran now be examined to determine the etiology of his 
weakness and neurological findings.  He should be provided a 
VA examination in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of their decision 
regarding the veteran's claim for SSA disability 
benefits, as well as the medical records relied 
upon in that decision.

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations, 
as well as any other examination, for the 
purpose of ascertaining the current nature 
and severity of his service-connected back 
disorder and the etiology of his MS.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.  
State also, whether the lumbar spine 
involves any ankylosis either favorable or 
unfavorable.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The examiner 
should indicate which nerve is involved.  
The severity of each neurological sign and 
symptom should be reported.

d)  Provide an opinion as to whether 
the veteran's neurological 
symptomatology, if any, equates to 
"mild," "moderate," "moderately 
severe" or "severe," incomplete 
paralysis or complete paralysis of the 
sciatic nerve, or any other affected 
nerve.  

e) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

f) The examiner should also indicate 
whether or not the veteran's 
intervertebral disc syndrome is mild, 
severe, or pronounced and whether or not 
there are persistent symptoms compatible 
with sciatic neuropathy, if there is 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  

The examiners should also give an opinion 
as to whether the veteran's MS is at least 
as likely as not the result of his active 
service and resulting in his fall during 
service.  In other words, the examiner 
should state whether the fall the veteran 
had in service was the initial onset of 
his MS.  The examiners must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  If the 
examiner is unable to provide an opinion 
as to the etiology of the veteran's MS, it 
should be so stated.  

3.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If any decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal.  
As to the initial increased rating claim, 
the RO should evaluate the claim under 
all appropriate laws, including 
consideration of the pre- and post-2002 
and 2003 criteria for evaluating spine 
disorders, and he should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




